UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANNAMARIE TROMBETTA,
                                              Case No. 18-CV-993 (RA) (SLC)
                           Plaintiff,

                      v.                      STIPULATION AND ORDER OF
                                              SUBSTITUTION OF COUNSEL
NORB NOVOCIN, et al.,

                           Defendants.



        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel

and pursuant to Local Civil Rule 1.4, that the law firm of Fensterstock, P.C. is hereby substituted

in the place and stead of Devore & Demarco LLP as counsel of record for defendants William

Seippel and WorthPoint Corporation in the above-captioned action.

        PLEASE TAKE NOTICE THAT all pleadings, notices of hearing, and other filings in this

matter shall be served upon the undersigned incoming counsel, Fensterstock, P.C., at the address

set forth below.

Dated: New York, New York
       January 15, 2021

 DEVORE & DEMARCO LLP                                FENSTERSTOCK, P.C.


 By:     /s/ Joseph V. DeMarco          l            By: /s/ Evan S. Fensterstock         s
       Joseph Vecchione DeMarco                         Evan S. Fensterstock
       David Milton Hirschberg                          200 Vesey Street, 24th Floor
       99 Park Avenue, Suite 1100                       New York, NY 10281
       New York, New York 10016                         (212) 859-5026
       (212) 922-9499                                   efensterstock@fensterstockesq.com
       jvd@devoredemarco.com
       dmh@devoredemarco.com                            Substituting Counsel for William Seippel
                                                        and WorthPoint Corporation
       Withdrawing Counsel for William Seippel
       and WorthPoint Corporation


                                                 1
SO ORDERED:

Dated: January __, 2021
       New York, New York

                            _______________________________
                            RONNIE ABRAMS
                            United States District Judge




                              2
